Citation Nr: 1819585	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-24 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on May 8, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida.


FINDINGS OF FACT

The Veteran received private emergency treatment on May 8, 2011 for a condition that a prudent layperson would have reasonably expected would have been hazardous to life or health if treatment was delayed; no VA emergency facility was feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred for treatment on May 8, 2011 have been met.  38 U.S.C. §§ 1725, 1728 (2012); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may obtain reimbursement for medical expenses rendered at a non-VA facility under either 38 U.S.C. § 1725 or 38 U.S.C. § 1728.  The criteria set forth in 38 U.S.C. § 1725 provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility for those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment, and not eligible for reimbursement under the provisions of 38 U.S.C.  § 1728.  See 38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1002 (2017).

The Veteran is currently service-connected for coronary artery disease, tinnitus and hearing loss, but sought treatment for a nonservice-connected disability of the back that is unrelated to his service-connected disabilities.  Therefore there is no evidence or allegation that the medical treatment received on May 8, 2011 involved care for a service-connected disability or a nonservice-connected disability aggravating an adjudicated service-connected disability.  Additionally, the Veteran does not have a total disability permanent in nature resulting from a service-connected disability, and was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, the provisions of 38 U.S.C. § 1728 do not apply.

"Emergency treatment" under the statute is defined as medical care or services furnished when (A) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) only until such time as the veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C. § 1725 (f)(1).

The implementing regulation, 38 C.F.R. § 17.1002, states that emergency services exist where treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

As a reference point, an emergency is also defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

In order to obtain reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions, all of the criteria in § 1725 and its implementing regulations must be satisfied.  See 38 C.F.R. §§ 17.100-17.1008.

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53 (2017).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

The Veteran states that he began having severe back pain beginning on May 7, 2011 while playing golf and later found himself immobilized by pain.  The VA medical center close to him was closed on May 8, 2011, which was a Sunday, when the Veteran could no longer wait to have medical care after experiencing 24 hours of severe, debilitating pain.  The Veteran believed he was having a medical emergency and needed to seek medical care that day.  Since the VA facilities were closed on May 8, 2011, they were not reasonably available and found that his only option was to seek treatment at the nearest emergency room.  

Medical treatment records from Sebastian River Medical Center show that the Veteran sought treatment on May 8, 2011 for onset of acute symptoms of back pain.  He was diagnosed as having acute low back pain and acute muscular spasm.  It was noted on discharge that the "[p]atient's condition represents a certified medical emergency."

The provisions of 38 U.S.C. § 1725 provide for reimbursement if the treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In light of the circumstances at the time, the Board finds that a prudent layperson could have reasonably expected that delay in seeking medical attention would have been hazardous to life or health and that VA treatment was not feasibly available for his condition.  The nearest VA facility was closed at the time the Veteran was experiencing acute and severe back pain and he reasonably believed his condition required emergency medical treatment.  See 38 C.F.R. § 17.1002 (stating that an emergency medical condition is one that manifests itself by acute symptoms of sufficient severity, including severe pain.)  Furthermore, the private treatment records support the Veteran's assertion noting that he in fact had a "certified medical emergency."  The Board finds that, under these circumstances, it was reasonable for the Veteran to seek treatment at a private hospital.  

Resolving any doubt in the Veteran's favor, the criteria for payment or reimbursement of the medical expenses incurred at Sebastian River Medical Center on May 8, 2011 is granted.  38 U.S.C. § 1725 (f)(1).


ORDER

Payment or reimbursement of unauthorized, non-VA medical expenses incurred on May 8, 2011 is granted.



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


